Citation Nr: 0728715	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-21 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE


Entitlement to a total rating based upon individual 
unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from April 1965 to 
April 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claim for entitlement 
to a TDIU.  The claim was remanded in April 2006 for further 
development.  

This case is now ready for appellate review. 


FINDINGS OF FACT

1.  The veteran is a high school graduate with two years of 
college and specialized training as a mechanic.  

2.  The veteran's only service-connected disability is PTSD, 
which is rated 70 percent disabling.  

3.  The veteran's service-connected disability alone is not 
of such severity as to preclude substantially gainful 
employment.  


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

        I.  Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice 
errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant; 2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (2007).

In this case, in letters of January 2003 and June 2006, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim for TDIU.  
The letters specified what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to his claim.  
The Board notes that the veteran did not initially received 
notice as to the disability rating and the effective date 
elements, as required by Dingess.  Pursuant to the Board's 
remand of April 2006, the veteran later received the notice 
as to the disability rating and the effective date elements.  
The deficient timing of the correct VCAA notice is presumed 
prejudicial.  The Board finds that such presumption of 
prejudice is rebutted because this error did not affect the 
essential fairness of the adjudication.  Following the 
notice, the veteran was given an opportunity to submit 
additional evidence and the veteran's claim was readjudicated 
in April 2007.  

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist the 
veteran with the development of his claim.  The record 
includes VA treatment records and a VA compensation and 
treatment examination report, dated March 2007.  There are no 
known additional records to obtain.  A hearing was offered, 
the veteran agreed, and then cancelled the hearing.  As such, 
the Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim.  See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with his claim.


II.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The veteran's only service connected disability is PTSD, 
evaluated as 70 percent disabling.  He does meet the 
schedular criteria for consideration of a TDIU rating under 
38 C.F.R. § 4.16(a).  Thus, it now must be determined if the 
veteran's PTSD alone prevents him from being able to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities:  

For a veteran to prevail on a claim based upon 
unemployability, it is necessary that the record reflect some 
factor which places the case in a different category than 
other veterans with equal rating of disability.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  The question is whether the 
veteran is capable of performing physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Id.  

In this case, the evidence shows that the veteran has been 
unemployed since 1997.  He indicates on the Application for 
Compensation for Unemployability, that he is a high school 
graduate, has two years of college, and specialized training 
as a mechanic.  The evidence of record shows on his 
March 2007 VA examination report, that he has been unemployed 
for five to ten years and that this was principally as a 
result of physical impairments of his right hand since 2003, 
and his left hip since 1997.  The veteran has an artificial 
hip and he informed the examiner that his physician told him 
that his artificial hip would deteriorate if he went back to 
work in his profession as a truck driver.  The veteran's hand 
injury was the result of a motor vehicle accident in 2003.  
The veteran is neither service-connected for his hand nor hip 
disabilities.  

The VA examiner who evaluated the veteran in March 2007, 
expressed an opinion that the veteran is unemployable.  
However, he indicated, in pertinent part, that the veteran's 
unemployability is based principally on his physical 
impairments (hand and hip) rather than on his PTSD symptoms.  
The veteran has not been involved in mental health treatment 
since 2005, after completion of mental health treatment for a 
court-ordered DUI.  He has a stable relationship with his 
four children, a friendly relationship with the mother of his 
son, they "go shopping and keep in touch", and he was 
driven to the examination by a man he described as his 
friend.  His affect was appropriate and his mood was 
cheerful.  He had good impulse control and had not had 
nightmares since the summer of 2006.  His diagnosis was PTSD 
and his global assessment of functioning (GAF) was 62.  The 
examiner stated that the veteran's PTSD contribution to his 
unemployability was minor.  It was the opinion of the 
examiner that the veteran's unemployability is not caused by 
or the result of his service-connected PTSD.  The Board notes 
that outpatient treatment reports concerning the veteran's 
PTSD is consistent with the examiner's opinion.  In this 
regard, the Board notes that an October 2005 treatment not 
shows that the veteran had a GAF score of 55, such score 
indicates at most moderate occupational impairment, as 
opposed to total occupational impairment.

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to a TDIU.  
38 C.F.R. § 4.16 (2006).


ORDER

A TDIU is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


